Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 9 are pending.
Priority
Instant application 16761178, filed 05/01/2020 claims benefit as follows:

    PNG
    media_image1.png
    82
    388
    media_image1.png
    Greyscale
.
The certified copy of the foreign priority application is not in English.
Information Disclosure Statement
All references in the IDS received 8/07/2021 have been considered unless marked with a strikethrough.
Restriction/Election
	In the response received 7/06/2021, Applicant elects Group II without traverse.  Further, Applicant elects specie III in the specie election.  It should be noted that prior to the restriction election, the two groups were a method of making and a catalyst.  However, Applicant amended the catalyst claim to a method of making a catalyst in the 7/06/2022 amendment.  Instead of withdrawing the claim based on initial presentation, Examiner will examine the method of making the catalyst claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-10 of copending Application No. 16761188 (“the ‘188 application”) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘188 application teach a method of preparing a catalyst in at least claim 10 which depends on claims 9 and 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Art Made of Record but not Applied
	The article to Valencic teaches the use of titanium tetrachloride to hydrolyze t-butyl esters:

    PNG
    media_image2.png
    264
    557
    media_image2.png
    Greyscale
.
	The Valencic article fails to teach zirconium, sulfuric acid and titanium tetrachloride reacting together to dissolve the solids and then adding silica.  Further, the Valencic article fails to teach filtering the resulting solids and calcining the solids.
 
Claim Objection
Claim 9 is objected to because of the following informalities:  The claim recites “…adding silica to perform reaction for 1 to 5 h…”.  The grammar should be corrected to “perform a reaction for 1 to 5 h”.  Appropriate correction is required.

Conclusion
	No claims allowed.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLINTON A BROOKS/Primary Examiner, Art Unit 1622